DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 01/26/2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/19/2018 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
Figure 21: This figure includes a portion labelled 2104, however the specification does not indicate what this portion 2104 corresponds to. The examiner believes that this portion corresponds to an “entire predetermined region” and recommends incorporating this label into the specification to provide clarity to what the label represents.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 
Claim Objections
Claim 16 is objected to because of the following informalities:  
	In regard to claim 16, as written it reads “reseeding the graphical addition after lapse of a predetermined time period”, however the examiner believes the applicant meant to say “reseeding the graphical indicia after lapse of a predetermined time period”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 16 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In regard to claim 16, the claim recites “seeded graphical indicia have a predetermined life span and are removed at an end of the predetermined life span, and further reseeding the graphical addition after lapse of a predetermined time period”, however when stated this way it is unclear whether the reseeded graphical indicia are the same and the graphical indicia that were seeded for the predetermined life span. Additionally it is unclear how long the predetermined life span is and how long the predetermined time period is for reseeding the graphical indicia. The examiner recommends clarifying whether or not the seeded and reseeded graphical indicia are the same or different entities and clarifying the predetermined life span and time period. 
Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 11-15, 17-27 are rejected under 35 U.S.C. 103 as being unpatentable over Haugaard et al. US 20130261456 A1 "Haugaard" and further in view of van Pelt et al., Exploration of 4D MRI Blood-Flow Using Stylistic Visualization, IEEE Transaction on Visualization and Computer Graphics, vol. 16, no. 6, November/December 2010, pages 1339-1347 “van Pelt”.
In regard to claim 1, Haugaard teaches “A method of ultrasound imaging, comprising:” [Claim 15]; “transmitting an ultrasound signal with an ultrasound transducer array” [0021, Claim 15]; “receiving from the ultrasound transducer array electrical signals indicative of ultrasound echoes received by the ultrasound transducer array” [Claim 15]; “beamforming the electrical signals, which generates beamformed data” [Claim 15]; “processing the beamformed data, which generates an image, wherein the image represents at least an anatomical vessel of interest” [Claim 17, Claim 15]; “processing the beamformed data, which generates flow direction data and flow magnitude data for blood cells flowing in a predetermined region of the anatomical vessel” [Claim 16, Claim 15]; “processing the flow direction 
In regard to a method of ultrasound imaging, Haugaard discloses “A method, comprising: receiving a set of echoes produced in response to an ultrasound signal traversing blood flowing in a portion of a vessel in a field of view; beamforming the echoes; estimating flow direction and magnitude of the flowing blood based on the beamformed echoes; and displaying the determined flow direction and magnitude” [Claim 15]. Therefore, an ultrasound method is described and can provide information about flow within vessels within the body. 
In regard to transmitting an ultrasound signal with an ultrasound transducer array, Haugaard discloses “A transducer array 302 includes a one-dimensional (1D) array of transducer elements, which are configured to transmit ultrasound signals and receive echo signals” [0021]. Thus the transducer array is configured to transmit ultrasound signals. Furthermore, Haugaard discloses “receiving a set of echoes produced in response to an ultrasound signal traversing blood flowing in a portion of a vessel in a field of view […]” [Claim 15]. In order to receive a set of echoes from a portion of a vessel in a field of view, the ultrasound transducer array had to have transmitted an ultrasound signal to the vessel.
In regard to receiving from the ultrasound transducer array electrical signals indicative of ultrasound echoes received by the ultrasound transducer array, Haugaard discloses “receiving a set of echoes produced in response to an ultrasound signal traversing blood flowing in a portion of a vessel in a field of view […]” [Claim 15]. Since the method involves receiving a set of echoes from the ultrasound transducer array, under broadest reasonable interpretation, the method can receive electrical signals indicative of ultrasound echoes received by the ultrasound transducer array.
In regard to beamforming the electrical signals, which generates beamformed data, Haugaard discloses “beamforming the echoes; estimating flow direction and magnitude of the flowing blood based 
In regard to processing the beamformed data, which generates an image, wherein the image represents at least an anatomical vessel of interest, Haugaard discloses “The method of claim 15, further comprising: generating an image based on the beamformed echoes […]” [Claim 17]. Therefore, since an image is generated based on the beamformed echoes (i.e. the beamformed data), the beamformed data had to have been processed. In regard to the image representing at least an anatomical vessel of interest, Haugaard discloses “receiving a set of echoes produced in response to an ultrasound signal traversing blood flowing in a portion of a vessel in a field of view” [Claim 15]. Since these echoes are produced by a vessel in a field of view in response to an ultrasound signal traversing the blood flowing in that portion of the vessel, under broadest reasonable interpretation, the generated image produced by the method represents at least an anatomical vessel of interest.
In regard to processing the beamformed data, which generates flow direction data and flow magnitude data for blood cells flowing in a predetermined region of the anatomical vessel, Haugaard discloses “wherein the flow direction and magnitude are determined using the transverse oscillation approach” [Claim 16] and “displaying the determined flow direction and magnitude” [Claim 15]. In order to display the flow direction and the flow magnitude, the beamformed data had to have been processed. In regard to a predetermined region of the anatomical vessel, Haugaard discloses “receiving a set of echoes produced in response to an ultrasound signal traversing blood flowing in a portion of a vessel in a field of view” [Claim 15]. Since these echoes are produced by a vessel in a field of view in response to an ultrasound signal traversing the blood flowing in that portion of the vessel, under broadest reasonable interpretation, the flow direction and magnitude data for the blood cells had to 
In regard to processing the flow direction data and the flow magnitude data, which creates a visualization of the flow magnitude data and the flow direction data for the entire predetermined region of the vessel, Haugaard discloses “At 710, the flow direction and magnitude visually presented, for example, with hue and/or graphics showing direction and intensity showing magnitude, superimposed over a B-mode or other image” [0052]. Since the flow direction and magnitude are visually presented, under broadest reasonable interpretation, the flow direction data and the flow magnitude data had to have been processed for the entire predetermined region of the vessel corresponding to the portion of a vessel in a field of view of the ultrasound signal.
In regard to visually presenting the image with the visualization superimposed thereover, Haugaard discloses “generating an image based on the beamformed echoes; and displaying the flow direction and magnitude superimposed over the image [Claim 17]. Since the flow direction and magnitude are superimposed over the image that was generated based on the beamformed echoes, under broadest reasonable interpretation, the image with the visualization superimposed can be visually presented. 
Haugaard does not teach “seeding graphical indicia with a uniform distribution wherein the seeded graphical indicia propagates within the predetermined region of the vessel based on the flow direction data”.
van Pelt teaches “seeding graphical indicia with a uniform distribution wherein the seeded graphical indicia propagates within the predetermined region of the vessel based on the flow direction data” [Page 1342: Seeding, Lines 9-11; FIG. 6].
In regard to seeding graphical indicia with a uniform distribution wherein the seeded graphical indicia propagates within the predetermined region of the vessel based on the flow direction data, van 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound imaging console of Haugaard so as to include the seeding of the graphical indicia with a uniform distribution as taught by van Pelt in order to generate a more model the ideal flow of blood through blood vessels. Under ideal conditions the flow of blood through blood vessels should be uniform. By seeding the graphical indicia with a uniform distribution a simulation of the ideal conditions for blood flow can be simulated. This model of the ideal blood flow could be utilized by a physician as a means of comparison when viewed against the actual flow of blood through the vessels. Combining the prior art references according to known techniques would yield the predictable result of depicting a model of ideal blood flow.
In regard to claim 2, due to its dependence on claim 1 this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Haugaard. Likewise, Haugaard discloses “wherein the processing of the flow direction data and the flow magnitude data includes using a massless particle motion simulation algorithm in which graphical indicia is injected into the predetermined region of the vessel and propagates within the predetermined region through the seeding” [0052, 0034, 0031, FIG. 4, FIG. 5].
In regard to processing the flow direction data and the flow magnitude data, Haugaard discloses, “At 710, the flow direction and magnitude visually presented, for example, with hue and/or 
In regard to a massless particle motion simulation algorithm in which graphical indicia are injected into the predetermined region of the vessel and propagated within the predetermined region of the vessel based on the flow direction data, Haugaard discloses “FIGS. 4 and 5 illustrate an example in which flow direction is shown using graphical indicia (i.e., vectors) and flow direction and magnitude is shown using a two-dimensional color-intensity mapping” [0034]. Furthermore, Haugaard discloses “Additionally or alternatively, graphics, such as vectors, flowlines, particles, animation and/or other indicia, from the magnitude indicia 326 is used for direction” [0031]. Since graphics such as vectors, flowlines, particles, animation and/or other indicia can be used to represent the flow direction and, FIGS. 4 and 5 illustrate the use of graphical indicia (i.e. vectors) to shown the flow direction and magnitude, under broadest reasonable interpretation, graphical indicial are injected into the predetermined region of the vessel and propagate within the predetermined region of the vessel based on the flow direction data. Therefore, under broadest reasonable interpretation, the method of Haugaard involves the application of a massless particle motion simulation algorithm.
In regard to claim 3, due to its dependence on claim 2, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Haugaard. Likewise, Haugaard teaches “wherein the graphical indicia is a particle that propagates through the predetermined region of the vessel based on the flow direction data to visually illustrate flow of blood as it flows through the vessel” [0031, 0036, FIG. 4].

In regard to claim 11, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Haugaard does not teach “wherein the processing of the flow direction data and the flow magnitude data includes using a flow trace visualization algorithm, which seeds lines in a flow direction to generate their trace”.
Likewise, van Pelt teaches “wherein the processing of the flow direction data and the flow magnitude data includes using a flow trace visualization algorithm, which seeds lines in a flow direction to generate their trace” [Page 1342: Seeding, Lines 1-6; Page 1343: Tracing, Lines 1-3; Page 1343: Tracing, Lines 4-9]. 
In regard to the processing of the flow direction data and the flow magnitude data using a flow trace visualization algorithm, van Pelt discloses “In initiating line traces requires a set of seed positions 
In regard to the seeding lines in a flow direction to generate their trace, van Pelt discloses “Streamlines represent the tangent curves of the flow velocity field at an instantaneous point in time. QFE provides functionality to trace and depict these streamlines, as presented in figure 8a. The streamlines are generated in real-time for each phase of the cardiac cycle, allowing the physician to inspect the temporal differences of the instantaneous flow field structure” [Page 1343: Tracing, Lines 4-9]. Since the QFE (i.e. the Quantitative Flow Explorer) can trace and depict the streamlines (i.e. lines) within the heart in real-time, under broadest reasonable interpretation, the streamlines had to have been seeded in a flow direction corresponding to the flow of blood through the heart structure.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method disclosed in Haugaard so as to include the processing of the flow direction and flow magnitude with a flow trace visualization algorithm as disclosed in van Pelt in order to allow the physician to view the flow of blood through a specific structure such as the heart. By utilizing a flow trace visualization algorithm, the physician can examine how the flow of blood changes within the structure of the heart over a specific period of time. This would allow the physician 
In regard to claim 12, due to its dependence on claim 11, this claim inherits the references disclosed therein. That being said, Haugaard does not teach “further comprising: controlling a flow speed of the lines independent of a frame rate as the electrical signals are generated and received”.
Likewise, van Pelt teaches “further comprising: controlling a flow speed of the lines independent of a frame rate as the electrical signals are generated and received” [Page 1344: Visualization, Lines 21-29].
In regard to controlling a flow speed of the lines independent of a frame rate, van Pelt discloses “QFE facilitates the analysis of blood-flow in different speed ranges, by interactively changing the color map. For example, physicians often inspect the existence of unexpected high-speed fluid streams, known as blood-flow jets. These jets can be easily detected through emphasizing the high speed flows by choosing a salient color with respect to the chosen color map. An example of a color map that uses such a threshold is presented in figure 8. In addition, the transfer-function editor enables step-wise transparency modulation for different speed ranges” [Page 1344: Visualization, Lines 21-29]. Since the QFE facilitates analysis of blood flow in different speed ranges, under broadest reasonable interpretation, it has to contain a controller for controlling a flow speed of the lines independent of a frame rate as the electrical signals are generated and received. Furthermore, since the physician can interactively change the color map (i.e. with different speed ranges) to inspect for the existence of blood flow jets, the physician can control the flow speed so as to emphasize areas of unexpected high-speed fluid streams. Additionally, the transfer function editor can also allow the physician to adjust the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method disclosed in Haugaard so as to include the control of the flow speed as disclosed in van Pelt in order to allow the physician to inspect the blood vessel for areas of unexpected high-speed fluid streams. When a blood vessel contains a stenosis or other blockage the diameter of the vessel decreases and the flow of blood through this area becomes faster. This faster speed of blood flow can allow the physician to identify the status of the blood vessel and recommend treatments accordingly. However, if the blood is flowing through the vessel quickly, it may be difficult to identify the specific area of higher blood flow speed within the vessel. By allowing for the control of the flow speed, the physician can more easily identify the areas within the blood vessel that have higher rates of blood flow and thus are indicative of stenosis or blockage within the vessel.   
In regard to claim 13, due to its dependence on claim 11, this claim inherits the references disclosed therein. That being said Haugaard does not teach “further comprising seeding the lines based on a random or fixed grid”.
Likewise, van Pelt teaches “further comprising seeding the lines based on a random or fixed grid” [Fig. 6; Page 1342: Seeding, Lines 6-13].
In regard to seeding the lines based on a random or fixed grid, van Pelt discloses “Figure 6 presents an overview of the range of distributions includes in the QFE framework. The top row presents seeding strategies. The radial, circular, and rectilinear seeding strategies yield orderly structured seed distributions, transferring their character to the spatial relations between the line traces. Instead of the flow dynamics, merely the seeding structure is perceived when inspecting the line primitives. For this reason, seed positions are mostly distributed randomly” [Page 1342: Seeding, Lines 6-13]. As shown in Figure 6, the lines are seeded either randomly (i.e. Random 1 and Random 2) or in a fixed grid (i.e. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method disclosed in Haugaard so as to include the seeding of the lines as disclosed in van Pelt in order to allow the physician to emphasize flow within different areas of the blood vessel. For example, if the physician chose the radial seeding strategy, then there would be denser seeding toward the center of the vessel cross-section, where the blood blow velocity profile is commonly at a peak velocity [van Pelt: Page 1443: Visualization: Lines 16-20]. By seeding the lines randomly or according to a fixed grid, the physician can decide which areas of the vessel to analyze for increased blood flow speed. These areas of higher blood flow speed correspond to areas where the blood vessel diameter is smaller, thus indicating a region of stenosis or blockage. With this information in mind the physician can then develop a treatment plan to restore or otherwise improve the flow of blood through the vessel being examined.
In regard to claim 14, due to its dependence on claim 11, this claim inherits the references disclosed therein. That being said, Haugaard does not teach “wherein a line is removed from the display after at least one of a predetermined time of creation or a predetermined number of frames from creation”.
Likewise, van Pelt teaches “wherein a line is removed from the display after at least one of a predetermined time of creation or a predetermined number of frames from creation” [Page 1443: Tracing: Lines 22-31].
In regard to removing lines from the display after a predetermined time of creation or a predetermined number of frames from creation, van Pelt discloses “Employing the probing approach presented in section 3, multiple cross-sections can be interactively generated at fixed positions. For each cross-section, streamlines or pathlines are traces with a restrained length, respectively integrating the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method disclosed in Haugaard so as to include removal of lines from the display as disclosed in van Pelt in order to allow the physician to observe the movement of blood through the vessel at different times. By removing the lines from the display after a predetermined time or predetermined number of frames have been presented, the physician can perform blood flow tracing more easily. Should the data from previous traces remain on the display, then the flow of blood may become more cluttered and therefore confusing assuming that the same color is used in each trace. Removing the lines, therefore, allows the display to be start a trace without previous information to allow for better viewing of the blood flow at a particular instance in time.  
In regard to claim 15, Haugaard teaches “A physical memory embedded with computer executable instructions, which, when executed by a processor of a computer, causes the processor to:” 
In regard to a physical memory embedded with computer executable instructions, Haugaard discloses “A computer readable storage medium encoded with computer readable instructions, which when executed by a processor, cause the processor to: receive a set of echoes produced in response to an ultrasound signal traversing blood flowing in a portion of a vessel in a field of view; beamform the echoes; estimate flow direction and magnitude of blood the flowing blood based on the beamformed echoes; generate an image based on the beamformed echoes; and displaying indicia representing flow direction and magnitude superimposed over the image, wherein flow direction is displayed using at least one of color or hue and magnitude is displayed using intensity” [Claim 26]. Furthermore, Haugaard discloses “It is to be appreciated that the components 312, 314 and/or 316 can be implemented via one or more processors executing one or more computer readable instructions encoded or embedded on computer readable storage medium such as physical memory” [0033]. Therefore, Haugaard includes a physical memory embedded with computer executable instructions (i.e. computer readable instructions) that are executed by a processor.
In regard to receiving, from an ultrasound transducer array, electrical signals indicative of ultrasound echoes received by the ultrasound transducer array, Haugaard discloses to “receive a set of 
In regard to generating beamformed data by beamforming the electrical signals and generating an image by processing the beamformed data, Haugaard discloses to “beamform the echoes” [Claim 26] and to “generate an image based on the beamformed echoes” [Claim 26]. Since the echoes are beamformed, the electrical signals indicative of the ultrasound echoes had to have been beamformed to generate beamformed data for use in the generation of the image. Therefore, the processor is capable of generating beamformed data from the electrical signals and of generating an image based on beamformed data.
In regard to generating vector flow imaging data by processing the beamformed data, wherein the vector flow imaging data includes a flow direction data and a flow magnitude data for blood cells flowing in a predetermined region of an anatomical vessel, Haugaard discloses “At 710, the flow direction and magnitude visually presented, for example, with hue and/or graphics showing direction and intensity showing magnitude, superimposed over a B-mode or other image” [0052]. Since the flow direction and magnitude are visually presented, under broadest reasonable interpretation, the flow direction data and the flow magnitude data (i.e. the vector flow imaging data) had to have been generated for the predetermined region of the vessel corresponding to the portion of a vessel in a field of view of the ultrasound signal. Furthermore, Haugaard discloses “displaying indicia representing flow direction and magnitude superimposed over the image” [Claim 26]. In order to display the indicia 
In regard to creating a visualization of the flow direction data and the flow magnitude data for the entire predetermined region of the vessel with the vector flow imaging data, Haugaard discloses “displaying indicia representing flow direction and magnitude superimposed over the image” [Claim 26]. In order to display the indicia representing the flow and magnitude a visualization of the image, a visualization of the flow direction data and the flow magnitude data for the entire predetermined region of the vessel had to have been created. In regard to the entire predetermined region of the vessel, Haugaard discloses to “receive a set of echoes produced in response to an ultrasound signal traversing blood flowing in a portion of a vessel in a field of view” [Claim 26]. Since echoes can be received from a portion of a vessel within the field of view of the ultrasound signal, under broadest reasonable interpretation, the visualization of the flow direction data and the flow magnitude data would have to be generated with this portion of a vessel in the field of view of the ultrasound signal according to the vector flow imaging data. 
In regard to displaying the image with the visualization overlaid thereover, Haugaard discloses “displaying indicia representing flow direction and magnitude superimposed over the image” [Claim 26]. Therefore, the image generated based on the beamformed echoes can be displayed with the visualization created based on the vector flow imaging data (i.e. the flow direction and the flow magnitude data). 
Haugaard does not teach “using a flow trace visualization algorithm”.
van Pelt teaches “using a flow trace visualization algorithm” [Page 1342: Seeding, Lines 1-6; Page 1343: Tracing, Lines 1-3; Page 1343: Tracing, Lines 4-9].
In regard to using a flow trace visualization algorithm, van Pelt discloses ““In initiating line traces requires a set of seed positions to be determined within the vessel structure. The selected vessel cross-
In regard to the seeding lines in a flow direction to generate their trace, van Pelt discloses “Streamlines represent the tangent curves of the flow velocity field at an instantaneous point in time. QFE provides functionality to trace and depict these streamlines, as presented in figure 8a. The streamlines are generated in real-time for each phase of the cardiac cycle, allowing the physician to inspect the temporal differences of the instantaneous flow field structure” [Page 1343: Tracing, Lines 4-9]. Since the QFE (i.e. the Quantitative Flow Explorer) can trace and depict the streamlines (i.e. lines) within the heart in real-time, under broadest reasonable interpretation, the streamlines had to have been seeded in a flow direction corresponding to the flow of blood through the heart structure.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method disclosed in Haugaard so as to include the processing of the flow direction and flow magnitude with a flow trace visualization algorithm as disclosed in van Pelt in order to allow the physician to view the flow of blood through a specific structure such as the heart. By utilizing a flow trace visualization algorithm, the physician can examine how the flow of blood changes within the structure of the heart over a specific period of time. This would allow the physician to have a better understanding of how blood is flowing through the specific structure and may help in 
In regard to claim 17, due to its dependence on claim 15, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Haugaard. Likewise,  Haugaard teaches “wherein the visualization includes at least one of color coding and transparency based on flow magnitude, direction, variance, vorticity, and turbulence” [0042, 0037, and 0032].
In regard to the visualization including at least one of color coding and transparency based on flow magnitude, direction, variance, vorticity and turbulence, Haugaard discloses “FIG. 6 shows the vessel portions 402 and 404 of FIG. 4 in the transverse plane. Likewise, vectors and colors are used to show flow direction and intensity is used to shown magnitude. In this embodiment, the color map 500 is concurrently shown” [0042]. Furthermore, Haugaard discloses in FIG. 4 that “The portion 402 is highlighted using darker colors 403, which is used to show flow direction from left to right. The portion 404 is highlighted using lighter colors 405, which is used to show flow direction from right to left. Intensity (or brightness) is used to show velocity magnitude, with a higher intensity representing a larger magnitude” [0037]. Since the portions 402 and 404 can show the direction of flow and the intensity under broadest reasonable interpretation, it displays the variance of the flow within the portion of the blood vessel within the predetermined region of the vessel. Additionally, Haugaard discloses “the displayed image can show complex flow such as turbulence or flow vortex in a vessel such as the carotid artery, the jugular vein, and/or other blood vessel” [0032]. Therefore, the image can provide information relating to complex flow such as turbulence and flow vortex (i.e. vorticity). Since the color map 500 can be concurrently shown in FIG. 6 and different colors and intensities are used to represent the flow direction and magnitude respectively, under broadest reasonable interpretation, the 
In regard to claim 18, due to its dependence on claim 15, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Haugaard. Likewise, Haugaard teaches “wherein the visualization includes a lighting effect, including at least one of specular reflection and diffuse reflection” [0028].
In regard to the visualization including a lighting effect including at least one of specular reflection and diffuse reflection, Haugaard discloses “For B-mode, the image processor 316 processes the data and generates a sequence of focused, coherent echo samples along focused scanlines of a scanplane. The image processor 316 may also be configured to process the scanlines to lower speckle and/or improve specular reflector delineation via spatial compounding and/or perform other processing such as FIR filtering, IIR filtering, etc.” [0028]. Since the image processor 316 can be configured to improve specular reflector delineation via spatial compounding, under broadest reasonable interpretation, the processor included within the computer readable medium is capable of performing visualization with a lighting effect including specular reflection.
In regard to claim 19, due to its dependence on claim 15, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Haugaard. Likewise, Haugaard teaches “wherein the visualization is one of a 2-D, a 3-D or a 4-D flow visualization” [0030].
In regard to the visualization being one of a 2-D, a 3-D or a 4-D flow visualization, Haugaard discloses “A rendering engine 320 visually presents one or more images with blood flow information via a graphical user interface (GUI) in a display monitor 322. With respect to flow imaging, the image may include a 2D angular independent flow image showing both flow direction and magnitude […]” [0030]. Since the rendering engine can present images with blood flow information and the image may include a 
In regard to claim 20, due to its dependence on claim 15, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Haugaard. Likewise, Haugaard teaches “wherein the visualization shows a flow variance” [FIG. 4, 0036, 0039].
In regard to the visualization showing flow variance, Haugaard discloses in FIG. 4 that “Vector 406 in the vessel 402 show flow direction going right to left, generally horizontally or slightly downward at the far right to acutely upward at the far left. Vectors 408 in the vessel 404 show flow going left to right, acutely downward most of the length of the portion 404” [0036] and “The vector flow indicia 406 and 408, the darker colors 403 and the lighter 405 colors (represented via different patterns), and the intensities 410 and 412 and the intensities 420 and 422 are further shown in magnified views 430 and 432” [0039]. As shown in FIG. 4, these vector flow indicia 406 and 408 are pointed in a variety of directions and therefore, under broadest reasonable interpretation, these vector flow indicia along with the darker colors 403 and the lighter colors 405 represent the different flow patterns within the vessel and can therefore depict the flow variance.
In regard to claim 21, due to its dependence on claim 15, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Haugaard. Likewise, Haugaard teaches “wherein the visualization shows a flow vorticity” [0032].
In regard to the visualization showing a flow vorticity, Haugaard discloses “Furthermore, the displayed image can show complex flow such as turbulence or flow vortex in a vessel, such as the carotid artery, the jugular vein, and/or other blood vessel” [0032]. Since the displayed image can show a flow vortex, under broadest reasonable interpretation, the processor is capable of creating a visualization that shows flow vorticity (i.e. a flow vortex) within the vessel in the predetermined region.
In regard to claim 22, due to its dependence on claim 15, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Haugaard. Likewise, Haugaard teaches “wherein the visualization shows a flow turbulence” [0032].
In regard to the visualization showing a flow turbulence, Haugaard discloses “Furthermore, the displayed image can show complex flow such as turbulence or flow vortex in a vessel, such as the carotid artery, the jugular vein, and/or other blood vessel” [0032]. Since the displayed image can show a flow vortex, under broadest reasonable interpretation, the processor is capable of creating a visualization that shows flow turbulence within the vessel in the predetermined region.
In regard to claim 23, due to its dependence on claim 20 this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Haugaard. Likewise, Haugaard teaches “wherein the visualization includes ribbons that are twisted based on the flow turbulence or the flow vorticity” [0031].
In regard to the visualization including ribbons that are twisted based on the flow turbulence or the flow vorticity, Haugaard discloses “Additionally or alternatively, graphics, such as vectors, flowlines, particles, animation, and or other indicia, from the magnitude indicia 326 is used for direction” [0031]. Since graphics including vectors, flowlines, particles, animation and other indicia can be used to indicate direction, under broadest reasonable interpretation, the visualization (i.e. the image) can include ribbons that are twisted based on the flow turbulence of the flow vorticity so as to indicate how these complex flow patterns influence the direction of flow within the vessel.
In regard to claim 24, Haugaard teaches “An ultrasound imaging console, comprising:” [Claim 1]; “receive circuitry configured to receive, from an ultrasound transducer array, electrical signals indicative of ultrasound echoes received by the ultrasound transducer array” [Claim 1, 0021]; “a beamformer configured to beamform the electrical signals” [Claim 1]; “an image processor configured to generate an image by processing the beamformed electrical signals” [Claim 4]; “a vector flow imaging processor 
In regard to an ultrasound imaging console, Haugaard discloses “An ultrasound imaging console, comprising: receive circuitry that receives a set of echoes produced in response to an ultrasound signal traversing blood flowing in a portion of a vessel in a field of view; a beamformer that beamforms the echoes; velocity processor that determines flow direction and magnitude of the flowing blood based on the beamformed echoes; and rendering engine that displayed the determined flow direction and magnitude” [Claim 1]. Therefore, Haugaard includes an ultrasound imaging console that is configured to carry render images based on flow direction and flow magnitude.
In regard to receive circuitry configured to receive, from an ultrasound transducer array, electrical signals indicative of ultrasound echoes received by the ultrasound transducer array, Haugaard discloses “receive circuitry that receives a set of echoes produced in response to an ultrasound signal traversing blood flowing in a portion of a vessel in a field of view” [Claim 1]. Therefore, the ultrasound imaging console includes receive circuitry that is capable of receiving electrical signals indicative of ultrasound echoes. In regard to a transducer array, Haugaard discloses “A transducer array 302 includes a one-dimensional (1D) array of transducer elements, which are configured to transmit ultrasound signals and receive echo signals” [0021]. Thus the transducer array is configured to transmit and receive ultrasound signals from a portion of a vessel that is located within the field of view of the ultrasound transducer.

In regard to an image processor configured to generate an image by processing the beamformed electrical signals, Haugaard discloses “The console of claim 1, further comprising: an image processor that generates an image based on the beamformed echoes” [Claim 4]. Since the image processor generates an image based on the beamformed echoes, under broadest reasonable interpretation, it is capable of processing the beamformed electrical signals indicative of the ultrasound echoes received by the ultrasound transducer array into an image.
In regard to a vector flow imaging processor configured to determine a flow direction and a flow magnitude by processing the beamformed electrical signals using a vector flow imaging algorithm, Haugaard discloses “velocity processor that determines flow direction and magnitude of the flowing blood based on the beamformed echoes” [Claim 1]. Since the velocity processor determines flow direction and magnitude based on the beamformed echoes, under broadest reasonable interpretation, the velocity processor constitutes a vector flow imaging processor configured to determine a flow direction and a flow magnitude by processing the beamformed electrical signals. In regard to a vector flow imaging algorithm, Haugaard discloses in FIG. 7, an example method that includes steps 708 and 710 which include determining flow direction and magnitude and visually presenting with hue and/or graphics showing direction and intensity showing magnitude, superimposed over a B-mode or other image, respectively [0051, 0052]. Since this method involves determining flow direction and magnitude (i.e. vector flow) and includes displaying an image, under broadest reasonable interpretation, this method constitutes a vector flow imaging algorithm.

In regard to a display configured to display the generated image with the generated visualization of the determined flow direction and of the flow magnitude superimposed over the displayed image, Haugaard discloses “A rendering engine 320 visually presents one or more images with blood flow information via a graphical user interface (GUI) in a display monitor 322” [0030]. Therefore the system includes a display that is capable of displaying the generated image. Furthermore, Haugaard discloses “an image processor that generates an image based on the beamformed echoes, wherein the rendering engine displays the determined flow direction and magnitude with the image” [Claim 4]. Since the image processor generates the image based on the beamformed echoes and the rendering engine displays the determined flow direction and magnitude with the image, under broadest reasonable interpretation, the image processor and rendering engine contribute a generated image and a generated visualization of the determined flow direction and of the flow magnitude and those generated images and generated visualizations can be superimposed on the display 322. 
Haugaard does not teach “through seeding graphical indicia with a random distribution that propagates based on the flow direction”.
van Pelt teaches “through seeding graphical indicia with a random distribution that propagates based on the flow direction” [Page 1342: Seeding, Lines 9-13; FIG. 6].
In regard to seeding graphical indicia with a random distribution that propagates based on the flow direction, van Pelt discloses “The radial, circular, and rectilinear seeding strategies yield orderly 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound imaging console of Haugaard so as to include the seeding of the graphical indicia with a random distribution as taught by van Pelt in order to generate a more accurate depiction of the flow through blood vessels. Under ideal conditions the flow of blood through blood vessels should be uniform. However, the actual flow of blood within the human body is often turbulent due build-up of plaque and other materials. By seeding the graphical indicia with a random distribution a simulation of this turbulent blood flow can be better approximated. Combining the prior art references according to known techniques would yield the predictable result of depicting a model of turbulent blood flow.
In regard to claim 25, due to its dependence on claim 24 this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Haugaard. Likewise, Haugaard discloses “wherein the vector flow imaging processor uses a transverse oscillation approach to determine the flow direction and magnitude” [0027].
In regard to the vector flow imaging processor using a transverse oscillation approach to determine the flow direction and magnitude, Haugaard discloses “A velocity processor 314 processed the beamformed data. In one instance, this includes processing the beamformed data using a transverse oscillation (TO) approach and determining from the processed data one or more velocity components such as a depth (VZ) velocity component and a transverse (VX) velocity component, including direction 
In regard to claim 26, due to its dependence on claim 24, this claim inherits the references disclosed therein. That being said, this claim only requires the primary reference of Haugaard. Likewise, Haugaard teaches “wherein the visualization algorithm is a massless particle motion simulation algorithm” [0034, 0031, FIG. 4, FIG. 5].
In regard to the visualization algorithm being a massless particle motion simulation algorithm, Haugaard discloses “FIGS. 4 and 5 illustrate an example in which flow direction is shown using graphical indicia (i.e., vectors) and flow direction and magnitude is shown using a two-dimensional color-intensity mapping” [0034]. Furthermore, Haugaard discloses “Additionally or alternatively, graphics, such as vectors, flowlines, particles, animation and/or other indicia, from the magnitude indicia 326 is used for direction” [0031]. Since graphics such as vectors, flowlines, particles, animation and/or other indicia can be used to represent the flow direction and, FIGS. 4 and 5 illustrate the use of graphical indicia (i.e. vectors) to shown the flow direction and magnitude, under broadest reasonable interpretation, graphical indicia are injected into the predetermined region of the vessel and propagate within the predetermined region of the vessel based on the flow direction data. Therefore, under broadest reasonable interpretation, the visualization of Haugaard involves the application of a massless particle motion simulation algorithm.
In regard to claim 27, due to its dependence on claim 24, this claim inherits the references disclosed therein. That being said, Haugaard does not teach “wherein the visualization algorithm is a flow trace visualization algorithm”.

In regard to the visualization algorithm being a flow trace visualization algorithm, van Pelt discloses “In initiating line traces requires a set of seed positions to be determined within the vessel structure. The selected vessel cross-sections are employed as a seeding plane. Differently distributing the seed positions on this plane leads to varying visual outcomes of the line traces. In order to inspect the impact on the line traces QFE (i.e. Quantitative Flow Explorer) adopts several seeding strategies” [Page 1342: Seeding, Lines 1-6] and “Starting from the seed positions, different primitives are traced using a fourth order Runge-Kutta integration scheme [23]. Line tracing is performed in real-time and can be parameterized interactively” [Page 1343: Tracing Lines 1-3]. Therefore, line traces can be established for use in the Quantitative Flow Explorer and a Runge-Kutta integration scheme (i.e. a flow trace visualization algorithm) can be used to trace lines in real-time. Therefore, under broadest reasonable interpretation, the visualization algorithm can be a flow trace visualization algorithm (i.e. a Runge-Kutta integration scheme). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the ultrasound imaging console of Haugaard so as to include the flow trace visualization algorithm taught by van Pelt in order to allow the physician to track the flow of blood through the vessel of interest. A flow trace visualization algorithm allows for the flow to be tracked through the vessel in order to determine how blood flows through the vessels. When diagnosing a patient with respect to blood flow, being able to trace the flow through the vessel, allows the physician to determine whether there are obstructions within the vessel. With this information in mind, the physician can then suggest treatment options to the patient. Combining the prior art elements according to known techniques would yield the predictable result of tracking blood as it flows through blood vessels.
Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Haugaard et al. US 20130261456 A1 "Haugaard" and van Pelt et al., Exploration of 4D MRI Blood-Flow Using Stylistic Visualization, IEEE Transaction on Visualization and Computer Graphics, vol. 16, no. 6, November/December 2010, pages 1339-1347 “van Pelt” as applied to claims 1-3, 11-15, 17-27 above, and further in view of Park et al. US 20190015073 A1 “Park”. 
In regard to claim 4, due to its dependence on claim 2, this claim inherits the references disclosed therein. That being said, Haugaard does not teach “wherein graphical indicia are removed from the display after at least one of a predetermined time from injection or a predetermined number of frames from injection”.
Park teaches “wherein graphical indicia are removed from the display after at least one of a predetermined time from injection or a predetermined number of frames from injection” [0146].
In regard the graphical indicia being removed from the display after at least one of a predetermined time from injection or a predetermined number of frames from injection, Park discloses “Meanwhile, in an embodiment, if none of the plurality of section indicators 71 to 73 is selected by the user, the plurality of section indicators 71 to 73 may disappear after the lapse of a predetermined period of time” [0146]. In this case, the indicators 71 to 73 constitute graphical indicia that may disappear (i.e. be removed) after a predetermined period of time. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of ultrasound imaging in Haugaard with the removal of graphical indicia from the display as disclosed in Park in order to allow the for the visualization of the flow magnitude and direction to be updated on the display. As more flow information is acquired, it is important to update the visualization of the graphical indicia such that the physician can view the vector flow image superimposed on the anatomical image. Removing the graphical indicia after a predetermined time or number of frames from the injection of the graphical indicia, allows the 
In regard to claim 16, due to its dependence on claim 15, this claim inherits the references disclosed therein. That being said, the combination of Haugaard and van Pelt does not teach “wherein the seeded graphical indicia have a predetermined life span and are removed at an end of the predetermined life span, and further comprising reseeding the graphical addition after lapse of a predetermined time period”.
Park teaches “wherein the seeded graphical indicia have a predetermined life span and are removed at an end of the predetermined life span, and further comprising reseeding the graphical addition after lapse of a predetermined time period” [0146].
In regard to the seeded graphical indicia having a predetermined life span and are removed at an end of the predetermined life span and further comprising reseeding the graphical addition after lapse of a predetermined time period, Park discloses “Meanwhile, in an embodiment, if none of the plurality of section indicators 71 to 73 is selected by the user, the plurality of section indicators 71 to 73 may disappear after the lapse of a predetermined period of time” [0146]. In this case, the indicators 71 to 73 constitute graphical indicia that may disappear (i.e. be removed) after a predetermined period of time. Since the indicators 71 to 73 (i.e. graphical indicia) can be removed (i.e. disappear) after a predetermined period of time, under broadest reasonable interpretation, the graphical indicia had to have had a predetermined life span.
In regard to reseeding the graphical indicia after a lapse of a predetermined time period, Park discloses “Even after the displaying of the section indicators 71 to 73 is stopped, if one of the image selectors 60 is selected by the user, at least one section indicator 70 may be displayed again in response 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of ultrasound imaging in Haugaard with the removal of graphical indicia from the display as disclosed in Park in order to allow the for the visualization of the flow magnitude and direction to be updated on the display. As more flow information is acquired, it is important to update the visualization of the graphical indicia such that the physician can view the vector flow image superimposed on the anatomical image. Removing the graphical indicia after a predetermined time or number of frames from the injection of the graphical indicia, allows the visualization of the flow direction and the magnitude to be updated over time to display how the flow within the vessel changes. Combining the prior art elements according to known techniques would yield the predictable result of displaying the flow information in such that the flow can be easily identified without additional information cluttering the display.
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Haugaard et al. US 20130261456 A1 "Haugaard" and van Pelt et al., Exploration of 4D MRI Blood-Flow Using Stylistic Visualization, IEEE Transaction on Visualization and Computer Graphics, vol. 16, no. 6, November/December 2010, pages 1339-1347 “van Pelt” as applied to claims 1-3, 11-15, 17-27 above, and further in view of Lin et al. US 20150045666 A1 “Lin”. 
In regard to claim 5, due to its dependence on claim 2, this claim inherits the references disclosed therein. That being said, Haugaard does not teach “controlling a flow speed of the graphical indicia independent of a frame rate as the electrical signals are generated and received”.
Lin teaches “controlling a flow speed of the graphical indicia independent of a frame rate as the electrical signals are generated and received” [0056, 0057, and 0064].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the method of ultrasound imaging in Haugaard with the control of flow speed of the graphical indicia as disclosed in Lin in order to allow the for the visualization of the flow magnitude and direction to be updated on the display. By controlling the speed at which the graphical indicia flow through the vessel under investigation, the physician can analyze how the blood is flowing through that vessel more easily. If the flow rate is too fast, the physician may not be able to determine how the blood is flowing through the vessel. Therefore, it would be obvious to include a means for .  
Claims 6-10, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Haugaard et al. US 20130261456 A1 "Haugaard" and van Pelt et al., Exploration of 4D MRI Blood-Flow Using Stylistic Visualization, IEEE Transaction on Visualization and Computer Graphics, vol. 16, no. 6, November/December 2010, pages 1339-1347 “van Pelt” as applied to claims 1-3, 11-15, 17-27 above, and further in view of Shen et al., A New Line Integral Convolution Algorithm for Visualizing Time-Varying Flow Fields, IEEE Transactions on Visualization and Computer Graphics, vol 4, no. 2, April-Jun 1998, pages 98-108. “Shen”.
In regard to claim 6, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, the combination of Haugaard and van Pelt does not teach “wherein the processing of the flow direction and the flow magnitude data includes using a direct image synthesis algorithm, which warps the predetermined region of the vessel in a direction of the flow”.
Shen teaches “wherein the processing of the flow direction and the flow magnitude data includes using a direct image synthesis algorithm, which warps the predetermined region of the vessel in a direction of the flow” [Page 98: Introduction, Lines 1-3 and 10-17; Page 98: Line Integral Convolution: Lines 2-9].
In regard to processing the flow direction and the flow magnitude data using a direct image synthesis algorithm, Shen discloses “Vector field data arise from computer simulations in a variety of disciplines such as computational fluid dynamics (CFD), global climate modeling, and electromagnetism” [Page 98: Introduction, Lines 1-3] and “To visualize these time-varying data, two types of methods are generally used. One may be referred to as the instantaneous method where calculations are based on an instance of the data field in time. Examples are streamlines and vector plots. The other method is the time-dependent method which can better characterize the evolution of the flow field by continuously 
In regard to warping the predetermined region of the vessel in a direction of the flow, Shen discloses “Taking a vector field and a white noise image as the input, the algorithm uses a low pass filter to perform one-dimensional convolution of the noise image. The convolution kernel follows the paths of streamlines originating from each pixel in both positive and negative directions. As a result, the output intensity values of the LIC pixels along each streamline are strongly correlated so the global features of the flow field can be easily visualized” [Page 98: Line Integral Convolution: Lines 2-9]. Since the convolution kernel follows the paths of streamlines (i.e. which indicate the direction of flow within the vessel) and the results of this convolution kernel are intensity values that are strongly correlated so the global features of the flow can be easily visualized, under broadest reasonable interpretation, this one-dimensional convolution step constitutes warping of the predetermined region of the vessel in a direction of the flow.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Haugaard and van Pelt so as to include the direct 
In regard to claim 7, due to its dependence on claim 6, this claim inherits the references disclosed therein. That being said, the combination of Haugaard and van Pelt does not teach “further comprising: warping only a current frame, providing an instantaneous view of the flow”.
Shen teaches “further comprising: warping only a current frame, providing an instantaneous view of the flow” [Page 98: Introduction, Lines 10-13].
In regard to warping only a current frame to provide an instantaneous view of the flow, Shen discloses “To visualize these time-varying data two types of methods are generally used. One may be referred to as the instantaneous method where calculations are based on an instance of the data field in time. Examples are streamlines and vector plots” [Page 98: Introduction, Lines 10-13]. Since the instantaneous method performs calculations based on an instance of the data field in time (i.e. a current frame), under broadest reasonable interpretation, this instantaneous method is capable of warping only a current frame to provide an instantaneous view of the flow.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Haugaard and van Pelt so as to so as to include the instantaneous view of the flow as taught by Shen in order to allow the physician to determine the blood 
In regard to claim 8, due to its dependence on claim 6, this claim inherits the references disclosed therein. That being said, the combination of Haugaard and van Pelt does not teach “further comprising: warping multiple frames, providing a time varying flow showing the direction of flow over time”.
Shen teaches “further comprising: warping multiple frames, providing a time varying flow showing the direction of flow over time” [Page 98: Introduction, Lines 13-17; Page 99: Line Integral Convolution for Unsteady Flows, Lines 2-9]. 
In regard to providing a time varying flow showing the direction of flow over time, Shen discloses “The other method is the time-related method which can better characterize the evolution of the flow field by continuously tracking the visualization results over time. Examples are streaklines and pathlines computed from unsteady flow data [4, 5]” [Page 98: Introduction, Lines 13-17]. Since the time-related method can continuously track the visualization results over time, under broadest reasonable interpretation, this time-related method can provide a time varying flow showing the direction of flow over time. 
In regard to warping multiple frames, Shen discloses “To visualize unsteady flow data Forssell and Cohen propose an extension [2]. In contrast with convolving streamlines in the steady flow field, the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Haugaard and van Pelt so as to so as to include the warping of multiple frames in order to allow the physician to view the flow of blood through the vessel over time. At one instance of time, the blood flow may be normal, therefore analyzing multiple frames of flow direction and flow magnitude data over time would provide the physician with a better understanding of the overall flow characteristics within the blood vessel of interest. Once the physician has been sufficiently supplied with the flow direction and the flow magnitude data indicating the flow of blood through the vessel of interest, a determination can be made as to whether or not the patient has a stenosis or other blockage within the vessel. Likewise, the physician can develop a treatment strategy to restore or otherwise improve the flow of blood through the vessel. 
In regard to claim 9, due to its dependence on claim 6, this claim inherits the references disclosed therein. That being said, the combination of Haugaard and van Pelt does not teach “wherein the flow direction data and the flow magnitude data is processed using a line integral convolution algorithm”.

In regard to the flow direction data and the flow magnitude data being processed using a line integral convolution algorithm, Shen discloses “This paper presents a time-dependent method for visualizing vector data in unsteady flow fields. Using the Line Integral Convolution (LIC) [1] and the underlying method, we propose a new convolution algorithm called UFLIC (Unsteady Flow LIC), to accurately model the unsteady flow advection” [Page 98, Introduction, Lines 18-22]. Since the time dependent method is used to visualize vector data, under broadest reasonable interpretation, the method is capable of processing flow direction data and flow magnitude data. Furthermore, the proposed method involves utilizing a Line Integral Convolution algorithm, thus the line integral convolution algorithm can process the flow direction data and the flow magnitude data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Haugaard and van Pelt so as to include the line integral convolution algorithm of Shen in order to model unsteady flow within the vessels of interest. When a stenosis or other blockage is present within a blood vessel it causes the blood vessel to experience a change in flow. This could be represented by increased blood flow speed at the site of the stenosis, more turbulent flow within the blood vessel and the like. By utilizing the unsteady flow line integral convolution algorithm (UFLIC), proposed in Shen, the physician can better understand how stenosis and other blockages influence the flow of blood through the blood vessel. Once the physician has been sufficiently supplied with the flow direction and the flow magnitude data indicating the flow of blood through the vessel of interest, a determination can be made as to whether or not the patient has a stenosis or other blockage within the vessel. Likewise, the physician can develop a treatment strategy to restore or otherwise improve the flow of blood through the vessel.    
In regard to claim 10, due to its dependence on claim 9, this claim inherits the references disclosed therein. That being said, the combination of Haugaard and van Pelt does not teach “wherein the line integral convolution algorithm warps one of a white noise input image or a sparse noise input image”.
Shen teaches “wherein the line integral convolution algorithm warps one of a white noise input image or a sparse noise input image” [Page 98: Line Integral Convolution, Lines 1-9].
In regard to the line integral convolution algorithm warping one of a white noise input image or a sparse noise input image, Shen discloses “The Line Integral Convolution method is a texture synthesis technique that can be used to visualize vector field data. Taking a vector field and a white noise image as the input, the algorithm uses a low pass filter to perform one-dimensional convolution on the noise image. The convolution kernel follows the paths of streamlines originating from each pixel in both positive and negative directions. As a result, the output intensity values of the LIC pixels along each streamline are strongly correlated so the global features of the flow field can be easily visualized” [Page 98: Line Integral Convolution, Lines 1-9]. Since the algorithm takes a vector field and a white noise image as inputs and performs one-dimensional convolution on the noise image, under broadest reasonable interpretation, the line integral convolution algorithm is capable of warping a white noise input.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Haugaard and van Pelt so as to include the line integral convolution algorithm warping a white noise image as taught by Shen in order to visualize the flow field easily. When the convolution kernel follows the paths of the streamlines in positive and negative directions, this results in output intensity values of the LIC pixels to be strongly correlated, so that the global features of the flow field can be viewed by the physician. This would enable to physician to determine the characteristics of the blood flowing through the vessel of interest and distinguish whether or not the patient has a stenosis or other blockage in their blood vessel. Once the physician has     
In regard to claim 28, due to its dependence on claim 24, this claim inherits the references disclosed therein. That being said, the combination of Haugaard and van Pelt does not teach “wherein the visualization algorithm is a direct image synthesis algorithm”.
Shen teaches “wherein the visualization algorithm is a direct image synthesis algorithm” [Page 98: Introduction, Lines 1-3 and 10-16; Page 98: Line Integral Convolution: Lines 2-9].
In regard to the visualization algorithm being a direct image synthesis algorithm, Shen discloses “Vector field data arise from computer simulations in a variety of disciplines such as computational fluid dynamics (CFD), global climate modeling, and electromagnetism” [Page 98: Introduction, Lines 1-3] and “To visualize these time-varying data, two types of methods are generally used. One may be referred to as the instantaneous method where calculations are based on an instance of the data field in time. Examples are streamlines and vector plots. The other method is the time-dependent method which can better characterize the evolution of the flow field by continuously tracking the visualization results over time. Examples are streaklines and pathlines computed from unsteady flow data [4, 5]” [Page 98: Introduction, Lines 10-16]. Since vector field data can be used within computer simulations for calculations in computational fluid dynamics and the flow direction and flow magnitude can be expressed through vectors, under broadest reasonable interpretation, the computer simulations can process the flow direction and the flow magnitude data. Since the time-varying data can be visualized using an instantaneous method (i.e. streamlines or vector plots) based on an instance of the data field in time, under broadest reasonable interpretation, this instantaneous method constitutes a direct image synthesis algorithm. Furthermore, since the time-dependent method (i.e. streaklines or pathlines) can characterize the evolution of the flow field by continuously tracking the visualization over time, under 
In regard to warping the predetermined region of the vessel in a direction of the flow, Shen discloses “Taking a vector field and a white noise image as the input, the algorithm uses a low pass filter to perform one-dimensional convolution of the noise image. The convolution kernel follows the paths of streamlines originating from each pixel in both positive and negative directions. As a result, the output intensity values of the LIC pixels along each streamline are strongly correlated so the global features of the flow field can be easily visualized” [Page 98: Line Integral Convolution: Lines 2-9]. Since the convolution kernel follows the paths of streamlines (i.e. which indicate the direction of flow within the vessel) and the results of this convolution kernel are intensity values that are strongly correlated so the global features of the flow can be easily visualized, under broadest reasonable interpretation, this one-dimensional convolution step constitutes warping of the predetermined region of the vessel in a direction of the flow.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Haugaard and van Pelt so as to include the direct image synthesis algorithm of Shen in order to visualize the flow of blood continuously over time. By performing warping of the time-varying data, the physician can be provided with an image of the blood flow through the vessel of interest at a predetermined location. Additionally, a direct image synthesis algorithm is a well-known algorithm that can be applied for the purposes of processing the flow direction and the flow magnitude data, therefore it would be obvious to try. Once the physician has been supplied with the flow direction and the flow magnitude data indicating the flow of blood through the vessel of interest, a determination can be made as to whether or not the patient has a stenosis or other blockage within the vessel. Likewise, the physician can develop a treatment strategy to restore or otherwise improve the flow of blood through the vessel.
Response to Arguments
Applicant’s arguments, see Remarks page 11-12, filed on 01/26/2021, with respect to the objections to the drawings have been fully considered and are partially persuasive given the amendments to the drawings and specification. 
With respect to FIG. 21, the applicant asserts that they have amended the specification on page 11, lines 14-16 as follows: “Figure 21 shown a FTV visualization 2102 for flow within the lumen 206 for an entire predetermined region 2104 […]”, however, the amended specification filed 01/26/2021 states “Figure 21 shows a FTV visualization 2102 for flow within the lumen 206 for an entire predetermined region 1804”. The examiner recommends correcting the amendment to the specification such that page 11, lines 14-16 includes the label 2104 as shown in FIG. 21.
 Applicant’s arguments, see Remarks page 12, filed on 01/26/2021, with respect to the objections to the specification have been fully considered and are persuasive. The objections to the specification in the non-final office action of 10/27/2020 have been withdrawn.
Applicant’s arguments, see Remarks page 13, filed on 01/26/2021, with respect to the objection to claim 14 have been fully considered and are persuasive given the amendment to claim 14. The objection to claim 14 in the non-final office action of 10/27/2020 has been withdrawn.
Applicant’s arguments, see Remarks page 13, filed on 01/26/2021, with respect to the interpretation of claims 15-23 under 35 U.S.C. 112(f) have been fully considered and are persuasive given the amendments to these claims. The interpretation of claims 15-23 under 35 U.S.C. 112(f) in the non-final office action of 10/27/2020 has been withdrawn.
Applicant’s arguments, see Remarks page 13, filed on 01/26/2021, with respect to the rejection of claims 15-23 under 35 U.S.C. 112(b) have been fully considered and are persuasive given the amendments to these claims. The rejection of claims 15-23 under 35 U.S.C. 112(b) in the non-final office action of 10/27/2020 has been withdrawn.

Applicant’s arguments, see Remarks page 13-16, filed on 01/26/2021, with respect to the rejection of claims 1-3 and 15-26 under 35 U.S.C. 102(a)(2) have been fully considered, and are persuasive. 
In regard to claim 1, the examiner acknowledges that Haugaard does not explicitly teach “including seeding graphical indicia with a uniform distribution wherein the seeded graphical indicia propagated within the predetermined region of the vessel based on the flow direction data”. Therefore the rejection has been withdrawn, however, upon further consideration, , a new ground(s) of rejection is made in view of van Pelt et al., Exploration of 4D MRI Blood-Flow Using Stylistic Visualization, IEEE Transaction on Visualization and Computer Graphics, vol. 16, no. 6, November/December 2010, pages 1339-1347 “van Pelt” as stated in the 35 U.S.C. 103 rejection above. 
In regard to claim 15, the examiner respectfully asserts that the prior art reference of Haugaard teaches that the processor creates a visualization of the flow direction data and the flow magnitude data for the entire predetermined region of the vessel with the vector flow imaging data” [0052]. In regard to creating a visualization of the flow magnitude data and the flow direction data for the entire predetermined region of the vessel, Haugaard discloses “At 710, the flow direction and magnitude visually presented, for example, with hue and/or graphics showing direction and intensity showing magnitude, superimposed over a B-mode or other image” [0052]. Since the flow direction and magnitude are visually presented, under broadest reasonable interpretation, the flow direction data and 
In regard to graphical indicia being seeded in the predetermined region of the vessel on a random grid and the seeded graphical indicia propagates within the predetermined region of the vessel based on the flow direction data, the examiner respectfully asserts that Haugaard teaches this limitation [0034, 0041, FIG. 4, FIG. 5]. Specifically, Haugaard discloses “FIGS. 4 and 5 illustrate an example in which flow direction is shown using graphical indicia (i.e. vectors) and flow direction and magnitude is shown using a two-dimensional color intensity mapping” [0034]. In order for the graphical indicia to be shown on the two-dimensional color intensity mapping, under broadest reasonable interpretation, the graphical indicia had to have been seeded such that the graphical indicia propagate within the predetermined region of the vessel. Furthermore, since the flow direction is shown using the graphical indicia, the seeded graphical indicia are based on the flow direction data. In regard to the graphical indicia being seeded with a uniform distribution, Haugaard discloses in FIG. 5 that “Regions 510, 512, 514, 516, 518, 520, 522 to 524 show several example colors of the map 500” [0041]. As shown in FIG. 5, the graphical indicia corresponding to these regions are distributed throughout the display in a uniform fashion. Therefore, under broadest reasonable interpretation, the graphical indicia had to have been seeded with a uniform distribution wherein the seeded graphical indicia propagate within the predetermined region of the vessel based on the flow direction data.
However, the examiner acknowledges that Haugaard does not teach “using a flow trace visualization algorithm […]”. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of van Pelt et al., Exploration of 4D MRI Blood-Flow Using Stylistic Visualization, IEEE Transaction on Visualization and Computer Graphics, vol. 16, no. 6, November/December 2010, pages 1339-1347 “van Pelt” as stated in the 35 U.S.C. 103 rejection above.
In regard to claim 24, the examiner acknowledges that the prior art reference of Haugaard does not explicitly teach “seeding graphical indicia with a random distribution that propagates based on the flow direction”. Therefore, the rejection has been withdrawn, however upon further consideration, a new ground(s) of rejection is made in view of van Pelt et al., Exploration of 4D MRI Blood-Flow Using Stylistic Visualization, IEEE Transaction on Visualization and Computer Graphics, vol. 16, no. 6, November/December 2010, pages 1339-1347 “van Pelt” as stated in the 35 U.S.C. 103 rejection above.
Applicant’s arguments, see Remarks page 13-16, filed on 01/26/2021, with respect to the rejection of claims 4-14, and 27-28 under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of van Pelt et al., Exploration of 4D MRI Blood-Flow Using Stylistic Visualization, IEEE Transaction on Visualization and Computer Graphics, vol. 16, no. 6, November/December 2010, pages 1339-1347 “van Pelt” and Park et al. US 20190015073 A1 “Park” as stated in the 35 U.S.C. 103 rejection above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Winnemoeller et al. US 8249365 B1 “Winnemoeller”.
Neilsen et al. US 20170091404 A1 “Neilsen”.
Winnemoeller is pertinent to the applicant’s disclosure because it involves “Methods and apparatus for directional texture generation using flow-guided, sample-based texture synthesis” [Abstract] and involves an image warping technique [Claim 7].
Neilsen is pertinent to the applicant’s disclosure because it includes “The virtual control renderer 708 renders the graphic representation on the display region 114 not displaying the image. The virtual control renderer 708 also removes graphic representation from the display region 114. The .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SELMER whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon. - Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Hoekstra can be reached on (571) 272-7232.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/K.E.S. /Examiner, Art Unit 3793                         

/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3793